DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 recites “shaft;,” – the comma should be deleted after the semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, lines 4 and 9, respectively, there is insufficient antecedent basis for “the main turrets” and “the transfer turrets.”


With regards to the limitation on lines 17-19, “wherein the sawtooth configuration of the main turrets and the transfer turrets provides a greater necking operative zone compared with a necking operative zone of in-line turret necking machines.” It is not clear what the metes and bounds of the term “greater” is because the specification lacks some standard for measuring the degrees intended. See MPEP 2173.05(b). Is “greater” referring to a physically larger area? Is “greater” referring to some other subjective resultant? It is further unclear what the metes and bounds of the “operative zone” encompasses.  It is further unclear what the unknown variable of “a necking operative zone of in-line turret necking machines” encompasses as these structural elements are not part of the presently claimed machine assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cvacho US Patent 4,513,595) in view of Persson (US Patent 3,860,330).
Cvacho discloses a horizontal beverage can necking machine assembly for forming necked beverage can bodies suitable for forming a seam with a beverage can end, the assembly comprising multiple horizontal necking stages adapted for necking at least 3000 beverage can bodies per minute. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
each one of the main turrets (54, 58, 62) including a substantially horizontal main turret shaft [unlabeled, as seen in at least Figure 2], a main turret starwheel having plural main pockets adapted for carrying can bodies (74); each one of the main pockets having a necking assembly including a necking die (78); wherein each one of the main turrets is configured to supply compressed air into the can body upon contact of the can body with the necking assembly [Column 4, lines 10-15];
each one of the transfer turrets (56, 60, 64) including a substantially horizontal transfer turret shaft [unlabeled, as seen in at least Figure 2], a transfer turret starwheel having plural starwheel pockets adapted for carrying can bodies (74), 
the main turrets and the transfer turrets being arranged such that the main turret gears and transfer turret gears form a sawtooth configuration, as seen in at least Figure 2.
Cvacho discloses the invention substantially as claimed except for wherein each one of the main gears formed of a composite material comprising a plastic and each one of the transfer gears formed of a composite material comprising a plastic.  Persson is relied upon to teach a turret (118) with plastic gears (154, 162) [Column 5, lines 40-60, as seen in at least Figure 5]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that Cvacho’s main and transfer turrets comprise would have plastic drive gears, as taught by Persson, since Persson teaches its is commonly known that a turret includes plastic gears. 
It is further noted that Cvacho does not disclose an oil-tight chamber therefore the drive mechanisms are configured to operate without being disposed in an oil-tight chamber. Cvacho discloses the structure of the sawtooth configuration of the main turrets and the transfer turrets therefore the reference is considered to provides a greater necking operative zone compared with a necking operative zone of in-line turret necking machines. Also see 112 rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725